Citation Nr: 9909883	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to March 
1982, followed by periods of active and inactive duty for 
training as a reserve, through July 1994.  

The veteran's service connected disability was initially 
evaluated as noncompensably disabling in a June 1994 RO 
rating decision.  The RO's rating decision was based on 
service medical records and private medical reports that 
included diagnoses of bilateral chondromalacia patella.  A 
subsequent September 1994 Hearing Officer Decision increased 
the evaluation from noncompensable to 10 percent disabling.  
This appeal arose from September 1995 RO rating decision, 
which continued the veteran's 10 percent evaluation for 
bilateral knee chondromalacia patella.  Since she continues 
to disagree with the current rating assigned, the claim of an 
increased rating above 10 percent for her disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of her appeal has been obtained by the 
RO relative to the veteran's claims for increased ratings for 
a left knee disorder, and a right knee disorder.  

2.  The veteran's bilateral knee disorders are manifested by 
subjective complaints of pain and giving way; clinical 
findings essentially show a full range of motion for each 
knee and limited evidence of recurrent subluxation or lateral 
instability; the objective findings do not support the 
subjective complaints of functional loss due to pain.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, and 
Diagnostic Codes 5257, 5258, 5260, and 5261 (1998).

2.  The veteran's right knee disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, and 
Diagnostic Codes 5257, 5258, 5260, and 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the veteran has claimed that the symptoms of her 
disorders are more severe than indicated by the 10 percent 
evaluations currently assigned each knee disorder. 
From the outset, the Board finds that the appellant's claim 
to entitlement to increased ratings for a left knee disorder 
and a right knee disorder, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, she 
has presented a claim that is plausible.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  She has not alleged that 
any records of probative value that may be obtained as to her 
claim, and which have not already been secured or requested, 
are available.  Accordingly, the Board of Veterans' Appeals 
(Board) finds that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, the various 
disabilities are identified by separate diagnostic codes. 38 
C.F.R. § 4.27.  Within diagnostic codes, specific ratings are 
determined by the application of regulatory criteria, which 
are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

With regard to the claims for increased ratings for left and 
right knee disorders, the veteran has been diagnosed with 
bilateral chondromalacia patellae.  This is not a disorder 
listed in VA's Schedule for Rating Disabilities.  However, 
when an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related.  38 C.F.R. § 4.20.  Consequently, the 
veteran's left and right knee disorders were each assigned a 
10 percent evaluation pursuant to Diagnostic Code (DC) 5257 
(other impairment of the knee).  The Board has considered 
other diagnostic codes, including DC 5258 (dislocated 
cartilage), DC 5260 (limitation of flexion of the leg), and 
DC 5261 (limitation of extension of the leg), and finds that 
DC 5257 is the most appropriate diagnostic code under the 
facts of her case.  

Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that 38 C.F.R. §§ 4.40, 4.45 (1996) were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1998), separate from any consideration of 
the veteran's disability under the diagnostic codes.  DeLuca, 
8 Vet. App. 202, 206 (1995).  The Board also notes that 
functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (1998).  The Court has held, 
however, that diagnostic code 5257, other impairments of the 
knee, does not evaluate the veteran's knee disabilities with 
respect to loss of range of motion; therefore, sections 4.40 
and 4.45, with respect to pain on motion, are not applicable.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Subsequently, 
the General Counsel of VA noted that other decisions of the 
Court appear to reach different results with regard to the 
applicability of 38 C.F.R. §§ 4.40, 4.45 in circumstances 
where loss of range of motion is not a part of the rating 
criteria. VAOPGCPREC 36-97 (December 12, 1997).  Moreover, 
since the Board must consider all potentially applicable 
rating criteria, which include criteria that contemplate loss 
of motion, for purposes of this determination the Board will 
consider the applicability of 38 C.F.R. §§ 4.40, 4.45.   As 
is noted below, except for pain, which is the basis of the 
current 10 percent rating, the presence of other factors 
enumerated in these regulations have not been demonstrated by 
competent evidence.
              
Under the provisions of DC 5257, 30 percent, 20 percent, and 
10 percent evaluations are warranted for severe impairment, 
moderate impairment, and slight impairment, respectively.  
The rating criterion for the diagnostic code, at all three 
percentage levels, is recurrent subluxation or lateral 
instability.

Where, as here, entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, reports of 
VA orthopedic examinations of the veteran's knees in October 
1994, April 1996, January 1997 and June 1998, and August 1994 
and December 1995 private examination reports, contain the 
most relevant information.  The veteran's September 1999 
Travel Board testimony, as well as pertinent sworn testimony 
submitted during her September 1994 and December 1996 RO 
hearings, also contain relevant information, and are 
summarized below.

During the veteran's September 1994 RO hearing, she described 
the circumstances leading up to her discharge from the 
reserves.  Transcript (T.) at 2-3.  She testified that pain 
was her main problem, but her knee also would give out.  T. 
at 3.  The veteran also testified that, if effect, she re-
injured her knees when a CO requested that she complete a 
run-walk test two months prior to the hearing.  T. at 5-6.

During the veteran's December 1996 RO hearing, she testified 
that she used Motrin for her pain, and pain associated with 
walking and prolonged standing.  T. at 2-4.  The veteran 
complained that her April 1996 VA examiner's perceived 
threats resulted in her having to produce a full range of 
motion even though doing so caused a severe amount of pain.  
T. at 4-5.  

During the veteran's January 1999 Travel Board, pertinent 
testimony included complaints of bilateral knee pain and 
complaints about the examiner who conducted her January 1997 
and June 1998 VA examinations.  Travel Board Transcript (TB 
T.) at 5-7.  The veteran's other major symptom included 
laxity or giving away, bilaterally.  TB T. at 8.  The veteran 
testified that her work production was limited as a result of 
her bilateral knee disability.  TB T. at 8-11.  The veteran 
made sure that she was rested and accompanied by a friend 
during all of her VA examinations, and used Advil and Motrin 
for her pain.  TB T. at 11-14.  The veteran was able to work 
at a motel during the past two and a half years.  TB T. at 
14.   

As indicated above, the appellant, essentially, contends that 
the 10 percent disability rating currently in effect for her 
bilateral knee disability does not adequately reflect the 
severity of her condition.  In evaluating the current level 
of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records, 38 C.F.R. §§ 4.2, 4.10 (1998), so that the 
rating may accurately reflect the elements of the disability 
present.  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  To 
that end, the Board must determine whether the evidence 
supports the claim or is in equipoise, with the veteran 
prevailing in either event, or, whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. §5107(b) (West 1991).

An August 1994 report from M.M.A., M.D., discloses that the 
appellant was seen for an opinion as to whether knee surgery 
was indicated.  The appellant reported severe knee pain 
affecting her activities of daily living.  She stated her 
knees have "gone out" when she "shot forward" and nearly 
fell.  The knees throbbed and swelled.  She reportedly did 
not have instability.  Examination disclosed no effusion, a 
normal range of motion, and stability.  There was some 
clicking with grinding crepitation on flexion and extension.  
Patella ballottement was mildly painful.  The impression was 
patella pain, bilateral.  The examiner reported "vague 
atypical findings of patella pain and chondromalacia."   It 
was observed, for example, that the appellant stood for much 
of the interview and would periodically wince in severe pain, 
which the examiner noted was atypical of chondromalacia or 
patella tilt or malalignment.  The examiner noted other 
aspects of the findings and history that were inconsistent 
with a patella problem.  The physician recommended an MRI 
before any surgery.    

During the veteran's October 1994 VA examination, she 
exhibited a normal range of motion, bilaterally, with 
crepitus and pain on flexion and extension.  Ligaments were 
intact, with tenderness along the anteromedial aspect, 
bilaterally.  There was no effusion or deformity noted, and 
the veteran was able to perform a full knee bend with 
complaints of bilateral knee pain.  The veteran was able to 
walk on her toes, but had difficulty with heel walking.  Her 
gain was normal, as well as normal balance and propulsive 
force within normal limits.  The examiner's noted impression 
was bilateral chondromalacia.  X-ray results revealed normal 
mineralization and alignment; symmetric without fracture, 
destructive lesion or meniscal calcification.  There was no 
meniscal calcification or fabella.

A private examiner submitted a Chart Note, dated December 
1995, in response to the veteran's request for an opinion as 
to her impairment rating.  The examiner noted that such an 
opinion would involve an Independent Medical Evaluation 
consistent with AMA Guidelines, and that she should discuss 
any resulting benefit with VA representatives.  Objective 
findings revealed no effusion; marked pain responses to 
palpation of the medial facets, bilaterally; tenderness over 
the lateral facets; negative sage sign; crepitus with 
ranging, produced discomfort; positive apprehension sign 
bilaterally; normal ligamentous testing; and negative 
McMurray testing.  The examiner's diagnoses included 
bilateral patella femoral dysfunction/chondromalacia.  
Conservative treatment included progressive strengthening, 
non-steroidal anti-inflammatory agents, and possibly 
orthosis.  However, the examiner noted that continued use of 
this treatment modality would have been of little benefit.  
The examiner also referenced a pending examination by a 
rheumatologist.

The veteran's subjective complaints of swelling, hot/cold 
sensations, and bilateral knee giving way were noted during 
her April 1996 VA examination.  Upon examination there were 
no angular deformities of the knees or effusion, bilaterally.  
The right knee extended 0 degrees, and flexion was at 120 
degrees.  The left knee extended from 0 degrees, and flexion 
was at 110 degrees.  The patellae tract was well.  The left 
lateral collateral ligament was slightly lax; otherwise the 
collateral and cruciate ligaments were intact to testing.  
Ligamentous testing resulted in a snap palpable and audible 
in the right knee, but the exact site could not be 
determined.  McMurray's Test was negative, but painful 
bilaterally.  Suprapatellar compression resulted in bilateral 
complaints of pain.  The examiner's noted impression was 
patellofemoral syndrome bilaterally.

The veteran's subjective complaints of bilateral knee pain 
were addressed and noted during her January 1997 VA 
examination.  Active range of motion, measured in degrees 
revealed extension, which lacked 20-25 degrees on the right, 
and the left knee extension lacked 15 degrees.  Flexion on 
the right was 95 degrees, and 105 degrees on the left.  The 
veteran was tender in multiple areas around both knees.  
Cruciate and collateral ligaments were stable.  McMurray 
testing on the right knee demonstrated complaint of pain 
laterally on both internal and external rotations.  McMurray 
testing on the left knee demonstrated complaint of pain 
medially on both internal and external rotations.  There was 
no tenderness about the knees and no crepitus palpable on 
active motion.  Although sensory testing resulted in the 
veteran's complaint of pain, the examiner noted that results 
were otherwise within normal limits in the lower extremities.  
The examiner noted complaints of pain with a partial squat, 
anteromedially and anterolaterally, as well as palpation of 
the patella, bilaterally.  

During the veteran's January 1997 VA examination, the 
examiner noted what was deemed to be exaggerated 
symptomatology and responses to palpation and other tests 
which did not appear to be compatible with essentially normal 
X-rays and no gross deformities.  The examiner could not see 
an objective basis for diagnosing chondromalacia patella in 
either knee.

The veteran's January 1997 VA X-ray results revealed a slight 
narrowing of the medial compartment of the knees.  There were 
no free joint bodies or productive changes.  There were no 
meniscal calcifications, or significant changes from April 
1996.

During the veteran's most recent April 1998 VA examination, 
noted subjective complaints included bilateral knee pain, 
swelling, and knee "drop out" or bilateral knee give.  Upon 
examination, her gait was normal, bilateral cruciate and 
collateral ligaments were stable, McMurray test was negative, 
with no crepitation and effusion.  Muscle strength testing 
demonstrated some slight give way weakness right and left 
quadriceps and gastrocnemius soleus with complaint of pain in 
the front of the knee regions, ipsilateral.  Right knee 
extension was 0 degrees, combined with active and passive 
flexion to 130 degrees.  On the left extension at 0 degrees, 
active/passive flexion went to 125 degrees.  This examiner 
referenced X-ray results from March 1997, which revealed a 
slight narrowing medial compartment or essentially no change 
since April 1996.  The examiner further commented that the 
veteran's subjective complaints of bilateral knee pain were 
not etiologically demonstrated during the examination, and 
there was no evidence of chondromalacia.  The examiner 
further noted that functional impairment, if rated, would be 
mild at best, as quantification in terms of degrees could not 
be stated due to the subjective nature of the veteran's 
complaints.

ANALYSIS 

The appellant has maintained that recent VA examinations have 
not been adequate to accurately reflect the severity of her 
condition.  She testified that the VA examiner required her 
to perform very painful maneuvers that other examiners have 
not required.  The Board has reviewed the record, but must 
conclude that the recent VA examinations were adequate and 
highly probative.  In this regard, the Board must point out 
that it is not just the VA examiner who has found discrepancy 
between the subjective complaints and the objective findings.  
The private examiner who evaluated the claimant in August 
1994 made numerous references to behavior and reported 
symptoms that were not consistent with the clinical findings.  
Thus, the fact that the recent VA examiner reported such 
discrepancies can not be deemed to be an isolated and 
nontypical finding that might call into question the adequacy 
or fairness of the examination.  

As noted, the severity of a disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Rating Schedule.  A knee disability may be evaluated 
pursuant to the criteria found in Diagnostic Codes 5256 
through 5261 of the Schedule. 38 C.F.R. § 4.71a (1998).  
Under those criteria, an evaluation of 30 percent rating is 
warranted where the evidence shows ankylosis of the knee in 
flexion between 0 degrees and 10 degrees (Diagnostic Code 
5256); a 20 percent rating is warranted where limitation of 
extension to 15 degrees is shown (Diagnostic Code 5261).  38 
C.F.R. § 4.71a (1998).  

In the instant case, as the record of evidence indicates, the 
appellant has had virtually full range of motion bilaterally 
during all of her VA examinations.  The exception to this 
general picture was the reported deficiencies in extension 
and flexion on range of motion testing in January 1997, 
however, that examiner explicitly noted that exaggerated 
symptomatology was present in light of the essentially normal 
X-rays and lack of gross deformities.  Thus, the Board does 
not find the reported range of motion on that examination to 
be credible.  While the private examination in 1995 appeared 
to reflect more limitation of motion than is demonstrated on 
the series of VA examinations, the Board deems this 
evaluation to be of low probative value because it is at 
variance not only with the VA examinations, but also the 
private evaluation in August 1994.  The Board observes that 
on repeated VA examinations between 1994, 1996, 1997 and 
1998, no significant instability or abnormal mobility of the 
veteran's knees has been observed objectively.  Nonetheless, 
the veteran's bilateral knee disorder is currently assigned a 
10 percent evaluation under Diagnostic Code 5257 for other 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  Additionally, although examiners have 
consistently noted that the appellant reports pain, there has 
been no evidence of moderate subluxation, lateral 
instability, or dislocated semilunar cartilage with frequent 
episodes of locking and pain.  Further, although the Board 
has considered assigning the veteran a higher disability 
evaluation pursuant to Diagnostic Codes 5256, 5258, 5260 and 
5261, there remains no credible objective medical findings of 
ankylosis of the knees, cartilage abnormalities, or of 
limitation of motion of the veteran's knees of a degree that 
would match or closely approximate the criteria for a 
compensable evaluation.  Thus, there is no evidence that the 
demonstrated findings comport with the criteria contemplated 
by either Diagnostic Codes, and as such, no additional 
disability is demonstrated.  See VAOPGCPREC 23-97 (July 1, 
1997).

While the record indicates that the veteran has complaints of 
pain, such complaints have been deemed to be exaggerated, 
and, or, inconsistent with objective findings such as 
radiographic evidence that clearly fails to support a basis 
for such subjective complaints.  Under the governing 
criteria, functional loss due to pain is recognized to 
produce disability, however, pain must be objectively 
confirmed.  The record in this case from both a series of VA 
examinations and the August 1994 private evaluator shows the 
subjective complaints are well in excess of any objective 
support.  Once again, the Board finds the private evaluation 
in 1995 is clearly outweighed by the other evidence of 
record.  Thus, there is, and has been, very little objective 
evidence of increased disability and the Board concludes that 
the veteran's subjective complaints of pain and giving way 
are adequately compensated by the 10 percent evaluation 
currently assigned for each knee.

In closing, the Board must conclude that the preponderance of 
the evidence is against the appellant's claim for a rating 
greater than 10 percent for a bilateral knee disability.  In 
addition, the record does not reflect any request by the 
appellant, or on her behalf, that her claim be referred to 
the RO for consideration by the appropriate VA officials as 
whether an "extraschedular" evaluation under 38 C.F.R. § 
3.321(b)(1) (1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel such referral with regard to 
impairment resulting from her disorder.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's 
service-connected bilateral knee disability.


ORDER

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

